        Case 5:21-cv-00025-KS-JCG Document 13 Filed 07/29/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

WENDOLYN LEE, #18103194                                                                PLAINTIFF

VERSUS                                                CIVIL ACTION NO. 5:21-cv-25-KS-JCG

SHERIFF FLOYD BONNER, et al.                                                      DEFENDANTS

                ORDER DENYING PLAINTIFF’S MOTION [12] TO AMEND

        Before the Court is Plaintiff’s Motion to Amend [12] filed on July 28, 2021. On July 27,

2021, a Memorandum Opinion and Order of Dismissal [10] and Final Judgment [11]

dismissing this civil action were entered. Because the instant civil action is closed as a result

of the dismissal, see Order [10] and J. [11], and the Motion [12] cannot be construed in a way

that relief is possible, it is properly considered “a meaningless, unauthorized motion.” See

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (holding that a motion filed in a

closed case is to be considered “a meaningless, unauthorized motion”). The Court therefore is

without jurisdictional bases to consider the merits of Plaintiff’s Motion [12]. See Mayberry v.

Stephens, 555 F. App’x 419, 420 (5th Cir. 2014) (citing Early, 27 F.3d at 142). Accordingly,

it is

        ORDERED that Plaintiff’s Motion [12] to Amend is denied.

        This the 29th    day of July, 2021.

                                        s/Keith Starrett
                                      UNITED STATES DISTRICT JUDGE
